              Case 4:19-mc-80038-KAW Document 21 Filed 03/07/19 Page 1 of 2


     WILMER CUTLER PICKERING
 1    HALE AND DORR LLP
 2   Mark D. Selwyn (SBN: 244180)
     mark.selwyn@wilmerhale.com
 3   950 Page Mill Road
     Palo Alto, California 94304
 4   Telephone: (650) 858-6000
     Facsimile: (650) 858-6100
 5
     Joseph J. Mueller (MA Bar No. 647567)
 6   appearing pro hac vice
     joseph.mueller@wilmerhale.com
 7   60 State Street
     Boston, MA 02109
 8   Telephone: 617-526-6000
     Facsimile: 617-526-5000
 9
     Nina S. Tallon (DC Bar No. 479481)
10   appearing pro hac vice
     nina.tallon@wilmerhale.com
11   1875 Pennsylvania Avenue NW
     Washington, DC 20006
12   Telephone: 202-663-6000
     Facsimile: 202-663-6363
13
     Attorneys for Intel Corporation
14

15                                   UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
17                                        OAKLAND DIVISION
18

19    IN RE SUBPOENA ISSUED TO:                      Case No. 4:19-mc-80038-KAW
      Intel Corporation
20                                                   Pending in S.D. Cal: Qualcomm
      In the Case of:                                Incorporated v. Apple Inc., Case No. 3:17-
21                                                   CV-02398-DMS-MDD
      QUALCOMM INCORPORATED,
22                                                   [PROPOSED] ORDER GRANTING
                        Plaintiff,                   INTEL CORPORATION’S
23
                                                     ADMINISTRATIVE MOTION TO
      v.
24                                                   SEAL CONFIDENTIAL
      APPLE INCORPORATED,                            INFORMATION PURSUANT TO L.R.
25                                                   7-11 & 79-5.
                        Defendant.
26

27

28
      4:19-mc-80038-KAW                           [Proposed] Order Regarding Intel’s
                                                  Administrative Motion to Seal Confidential
                                                  Information
                Case 4:19-mc-80038-KAW Document 21 Filed 03/07/19 Page 2 of 2



 1             Before the Court is Intel Corporation’s (“Intel”)’s Administrative Motion to Seal
 2
     Confidential Information Pursuant to Local Rules 7-11 and 79-5 (“Motion”). After reviewing
 3
     the Motion, the Declaration of Mark Selwyn in Support of Intel’s Motion, and having determined
 4
     that public disclosure of the confidential information that is the subject of the Motion would
 5

 6   harm Intel, and finding good cause to seal that information, see Kamakana v. City & Cnty. of

 7   Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006) (quoting Foltz v. State Farm Mutual Auto.

 8   Insurance Company, 331 F.3d 1122, 1135 (9th Cir. 2003)), Intel’s Motion to seal the following
 9
     portions of Exhibit J to the Declaration of Mark D. Selwyn in Support of Intel Corporation’s
10
     Reply in Support of its Motion to Quash Qualcomm’s Deposition Subpoena (“Selwyn
11
     Declaration”) is GRANTED.
12

13
           •   Selwyn Declaration, Exhibit J (Excerpts from the Deposition Transcript of Werner
14
               Schelmbauer (May 2, 2018)): highlighted portions on pages 22-26, 35-61, 72, 130-132,
15
               166-169. 1
16

17

18
                        7 2019
          Dated: March ____,
19
20

21
                                                         The Honorable Kandis A. Westmore
22

23

24

25

26

27   1
      These page numbers reflect the page numbers in the original document (in the upper right-hand corner) and not the
     CM/ECF page numbers.
28       4:19-mc-80038-KAW                              2    [Proposed] Order Regarding Intel’s
                                                             Administrative Motion to Seal Confidential
                                                             Information
